DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claim 13 is objected to because of the following informalities:  In claim 13, on line 1, 

“outer line”  is misspelled and should be amended to -- outer liner --.  Appropriate correction is 

required.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

112, the applicant), regards as the invention. In claim 2, both occurrence of “the exterior” is 

indefinite since it lacks proper antecedent basis. Correction is required. 






Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3, 7-8 and 11-20 are  rejected under 35 U.S.C. 103 as being unpatentable over 

Knight (US 8,863,319). Knight discloses an impact attenuating helmet including an outer 

liner/exterior outer shell (501) having an inner mating surface, an inner liner (503) positioned 

under the outer liner (501) and having an outer mating surface configured to be received by the 

inner mating surface of the outer liner, wherein the inner liner (503) and the outer liner (501) 

are configured to move relative to each other along a slip plane between outer mating surface 

of the inner liner and the inner mating surface of the outer liner, col. 8, lines 62- col. 9, line 55. 

Further, one or more securing attachments  defining a slack element (511) with  each securing 

attachment being coupled to the outer liner (501) and being configured to secure the outer 

liner to the inner liner (503) as shown in figure 5.  The inner mating surface of the outer liner 

(501) and the outer mating surface of the inner liner (503) are substantially spherical/spheroid 

shape as also shown in figure 5.   



It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the slack element (511) of Knight slidable between outer and inner liners 

as shown in figure 5 substantially allows a range of movement therebetween in order to reduce 

shear forces imposed on the helmet when donned or end use thereof.   


Further, with regard to claims 11-19, it would have been obvious to one skilled in the art 

before the effective date of the claimed invention that the slack element (511) of Knight slidable 

between outer and inner liners as shown in figure 5 can include but not limited to an elastomeric 

strap, a stowable length of cord in a cavity, a webbing through a void passage, etc. with    

each attached with respective attachment points/ leash anchor/anchor snaps being  molded 

to secure the inner and outer liners as an alternative but equivalent means for fastening in order 

to  substantially allows a range of movement therebetween the inner and outer liners by 

reducing shear forces imposed on the helmet when donned or end use thereof.   


With regard to claim 20, it would have been obvious to one skilled in the art 

before the effective date of the claimed invention that the slack element (511) of Knight slidable 

between outer and inner liners as shown in figure 5 through routine experimentation can include 

but not limited to a range movement between 10-15 mm, etc. in order to reduce the shear forces

between the respective inner and outer liners or depending on particular application thereof.  

 





 

6.	Claims 3-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Knight 

as applied to claim 1 above, and further in view of Bottlang et al. (US 10,834,987). Knight 

discloses the invention as set forth above except for having each of the inner and outer liner 

being made of expanded polystyrene/crushable foam.  

	Bottlang et al. (hereinafter Bottlang) discloses a helmet having inner and outer liners being made of expanded polymer/polystyrene foam and a surface coated with a low friction coating/polymer film, col. 3, lines 48-58. 

It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the inner and outer liners of Knight can be made of expanded 

polystyrene foam and a surface coated with a low friction coating/polymer film as taught by 

Bottlang is substantially crushable to a degree in order to absorb impact force when the device 

is worn. Further, it would have been obvious to one skilled in the art before the effective date of 

the claimed invention that the expanded polystyrene foam of Knight when viewed with Bottlang 

is conventional made of a thermoplastic material defines a surface having the low friction 

coating/polymer film thereon in order to easily mold the helmet or depending on end use thereof.    
 




Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. Prior art cited on PTO-892 each discloses a helmet having liner that is slideable with 

respect to an outer shell. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 23, 2022				  		  /TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732